ACCEPTED
                                                                                           04-15-00478-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     12/21/2015 6:06:30 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                              No. 04-15-00478-CV

                                                                          FILED IN
                        IN THE COURT OF APPEALS                    4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                            FOURTH DISTRICT                        12/21/2015 6:06:30 PM
                           SAN ANTONIO, TEXAS                          KEITH E. HOTTLE
                                                                            Clerk


            MOHICAN OIL & GAS, LLC, and MOG PRODUCING, LP,
                                             Appellants/Defendants,

                                       VS.

                        CONOCOPHILLIPS COMPANY,
                                             Appellee/Plaintiff.


                  On Appeal from the 49th Judicial District Court
                              Webb County, Texas
                                Judge Joe Lopez


          APPELLEE’S RESPONSE TO APPELLANTS’
 SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF


    December 21, 2015                    GRAY REED & MCGRAW, P.C.

                                          Darin L. Brooks
                                          Texas Bar No. 00796252
                                          dbrooks@grayreed.com
                                          John G. George, Jr.
                                          Texas Bar No. 24051944
                                          jgeorge@grayreed.com
                                          Meagan W. Glover
                                          State Bar No. 24076769
                                          mglover@grayreed.com
                                          1300 Post Oak Blvd., Suite 2000
                                          Houston, Texas 77056-3000


3061235.1
                                                  Telephone: (713) 986-7228
                                                  Facsimile: (713) 986-7100

                                                  ATTORNEYS FOR APPELLEE/PLAINTIFF
                                                  CONOCOPHILLIPS COMPANY

            Appellee ConocoPhillips Company (ConocoPhillips) files this response to the

Second Motion of Appellants Mohican Oil & Gas, LLC, and MOG Producing, LP,

(Appellants) to Extend Time to File Appellants’ Brief.

            1.    The Appellants’ original deadline to file their brief was November 23,

2015. On November 18, the Appellants filed a motion to extend time to file their

brief, claiming an additional 30 days was needed because of proceedings in the

underlying trial court, “work on other cases,” and the birth of the lead counsel’s

child. The Court granted the Appellants’ motion, making the current deadline to file

the Appellants’ brief December 23.

            2.    On December 18, the Appellants contacted ConocoPhillips and asked

if it would agree to an additional 16-day extension, claiming additional time is

needed because of a hearing held on December 1 in the underlying trial court and

the illness of the father of John Newman, the Appellants’ representative.

ConocoPhillips responded that it opposed an additional 16-day extension.

            3.    As explained by ConocoPhillips in its response to the Appellants’ first

motion to extend time to file their brief, ConocoPhillips normally does not oppose

                                              2



3061235.1
reasonable extensions of time. However, the Appellants’ repeated requests for

extensions on the eve of deadlines with often implausible excuses established a clear

pattern of excuse and delay during the proceedings in the trial court—and now in the

appellate court.

            4.   As with the Appellants’ first motion to extend time to file their brief,

although ConocoPhillips is sympathetic to some of the Appellants’ reasons in its

second motion to extend time, the implausible excuses outweigh the seemingly

legitimate ones (the illness of John Newman’s father), leading ConocoPhillips to

believe that the Appellants’ second motion is yet another delay tactic.

            5.   Because the Court has already granted a 30-day extension, and given

the Appellants’ established pattern of excuse and delay, ConocoPhillips respectfully

requests the Court deny the Appellants’ second motion to extend time to file their

brief. In the event that this Court is inclined to grant Appellants’ second motion to

extend time to file their brief, then ConocoPhillips respectfully requests that the

Court order that no further extensions will be allowed for Appellants to file their

brief.

                                           Respectfully submitted,

                                           GRAY, REED & MCGRAW, P.C.

                                           By: /s/ Darin L. Brooks
                                              Darin L. Brooks
                                             3



3061235.1
                Texas Bar No. 00796252
                dbrooks@grayreed.com
                John G. George, Jr.
                Texas Bar No. 24051944
                jgeorge@grayreed.com
                Meagan W. Glover
                State Bar No. 24076769
                mglover@grayreed.com
                1300 Post Oak Blvd., Suite 2000
                Houston, Texas 77056-3000
                Telephone: (713) 986-7228
                Facsimile: (713) 986-7100

                ATTORNEYS FOR APPELLEE/PLAINTIFF
                CONOCOPHILLIPS COMPANY




            4



3061235.1
                        CERTIFICATE OF SERVICE

      I hereby certify that on December 21, 2015, a true and correct copy of the
forgoing instrument was served on all counsel-of-record via facsimile and the
Court’s electronic filing service.

                                    /s/ Darin L. Brooks
                                    Darin L. Brooks




                                       5



3061235.1